Citation Nr: 1514580	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  01-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, to include as due to exposure to Agent Orange.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
 
This matter has an extensive procedural history.  The Board first denied the claim for service connection of headaches in March 1982.  As best can be determined from the long history of convoluted correspondences between the Veteran and VA, the Veteran next requested that all previous denied claims be reopened in January 1991, necessarily-though impliedly-inclusive of service connection for headaches.  This claim was not adjudicated by the RO until October 2000, owing to complications in the development of the record due to the Veteran's ten-year incarceration.  The Veteran appealed the denial of benefits sought, and a March 2003 Board decision reopened and remanded the issue of entitlement to service connection for headaches.  Board remands followed in December 2003, April 2007, May 2009, and October 2011.  In the interim (September 2008), the United States Court of Appeals for Veterans Claims (Court) dismissed the claim, for lack of jurisdiction, in the absence of a final Board decision on the merits.  The Board again denied this claim in a November 2012 decision.  The Veteran appealed to the Court, which resulted in a March 2014 Memorandum Decision remanding the matter back to the Board for reconsideration.  

Most recently, in August 2014, the Board remanded for additional development of any relevant treatment records and for VA examination.  The requested development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

In February 2015, the Veteran submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).

In an August 2012 statement, the Veteran's representative asserted clear and unmistakable error in the December 1981 rating decision that denied a compensable rating for tinnitus and service connection for hypertension.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and, therefore, the Board does not have jurisdiction over the issue; it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board notes that service connection for hypertension was established as secondary to diabetes by January 2013 rating decision (from November 2008).  


FINDINGS OF FACT

1.  Exposure to Agent Orange is presumed based on the Veteran's service in the Republic of Vietnam.  

2.  Headaches are not a presumptive disease associated with exposure to Agent Orange.  

3.  The Veteran's current headaches did not occur in and were not caused by any event, injury, or disease during service, to include exposure to Agent Orange. 


CONCLUSION OF LAW

A chronic headache disability was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of January 2004 and April 2007, including what the evidence must show for service connection compensation.  Of note, the March 2014 Memorandum Decision did not identify any notice deficiency, and neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are a matter of record, as are the Veteran's treatment records from his period of incarceration.  Of note, the March 2014 Memorandum Decision did not identify any deficiency in the development of treatment records.

The Veteran presented testimony at an RO hearing before a Decision Review Officer in July 2001; the transcript is a matter of record.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was provided with VA examinations in August 1980, November 1981, July 1983, April 2008, December 2009, and December 2011.  VA medical opinions were obtained in March 2010 and October 2014.  The reports have been associated with the claims file.  The Board finds the collective result of these examinations and medical opinions to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases specified by regulation, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  

The Board first addresses presumptive service connection.  Based on excerpted personnel records, the Veteran served in the Republic of Vietnam from July 1969 to July 1970.  Herbicide exposure is presumed, irrespective of mode.  For example, in a July 1994 statement, the Veteran emphasized that he was exposed through drinking contaminated water.  However, headaches are not enumerated in the list of diseases recognized by VA as associated with herbicide exposure.  Thus, the provisions of section 3.309(e) are not for application, in this case.  

The Board also notes that headaches are not considered to be chronic disease, as specifically enumerated in 38 C.F.R. § 3.309(a)).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b), regarding continuity of symptomatology, do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

The Board now turns to the direct service connection.  The Veteran has proffered multiple bases for a relationship between his current headaches and his military service.  Regarding in-service herbicide exposure, the Veteran has provided no scientific or medical evidence in support of such a claim, and the VA examiner, in October 2014, opined that the headaches are less likely than not related to Agent Orange exposure, as they are, instead, cervicogenic-type headaches.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though the Board recognizes that there is no categorical rule requiring expert evidence of etiology, the Veteran has not demonstrated the requisite skill or training to establish a nexus between herbicide exposure and current headaches, a complex determination based on the absence of any allegation that headaches followed specific instances of known exposure to Agent Orange exposure in Vietnam.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Consequently, the Veteran's contention extends beyond his capacity for observation; medical testing and interpretation of those results by a healthcare professional is necessary on these facts, to assess the silent pathology related to potentially harmful chemical exposures.  The Board finds the October 2014 medical opinion most probative of the issue regarding direct service connection based on herbicide exposure, outweighing the Veteran's allegation to the contrary.  Likewise, the Veteran is not competent to relate his headaches to a service connected disability such as his PTSD.

The Veteran also reported sustaining numerous head injuries in service that could be the cause of his headaches.  For example, in an April 1980 statement, he detailed being struck in the head during a fight; in a February 2004 statement, he described injuring his head and neck in an armored personnel carrier (APC) accident; and, in a December 2009 statement, he described a fall from 10 feet.  During August 1980 treatment, the Veteran also reported generally experiencing headaches during combat in Vietnam.  

The Veteran's DD-214 shows receipt of the Combat Infantryman Badge, from which combat exposure is verified.  Consequently, the Board appreciates that satisfactory lay that an injury or disease was incurred in combat will be accepted as sufficient proof of in-service incurrence, if the evidence is consistent with the circumstances of such service, even though there is no official record of such incurrence.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) and 38 C.F.R. § 3.304(d).  Importantly, only the last of the aforementioned incidents-and that one exceedingly nonspecific-occurred in combat.  Therefore, the allowances of section 3.304(d) do not apply to the majority of these events; there must be some other evidence.

The Veteran's service treatment records, in October 1973, show complaints of rhinorrhea, headache, sore throat, and non-productive cough; he was treated for a cold with Actifed.  More than two years later, in February 1976, the Veteran sought medical care complaining of kidney pain, burning sensation, nausea, dizziness, and headaches, over the preceding year.  He attributed the symptoms to an automobile accident seven years prior and the work-up centered on the Veteran's ribs.  In July 1976, the Veteran was seen for a blow to the eye but did not report any headaches during that treatment.  Then, the Veteran's February 1978 Report of Medical Examination revealed no headaches and the clinical evaluation assessed his neurologic and head conditions as normal.  In a corresponding Report of Medical History, though endorsing unrelated symptoms, the Veteran specifically denied frequent or severe headaches.

The Board next turns to the post-service VA treatment records.  The Veteran was treated for alcoholism, with complaints of unrelated medical conditions, from May to October 1978.

In an April 1980 VA progress note, the Veteran presented with a chief complaint of headache that he said began "three years ago following a fight in which he received a fist blow to the head," after which he "lost consciousness for five minutes."  The Veteran reported that he was again struck by the same serviceman in the head six months later but did not seek treatment.  He reported that the pain was continuous since the initial injury and that over the previous  seven days the headache had been constant.  He was diagnosed with depression, personality disorder, and the headaches were noted as "etiology unknown, most likely muscle tension."

In a VA progress note from the next day, another provider followed up to rule out any organic injury and requested a psychiatric consult.  Another progress note dated that same day indicated that his exam "is essentially negative and there is a large degree of psychological injury with his symptoms."

In July 1980, the Veteran underwent a comprehensive VA examination for multiple conditions, including headaches.  The report indicated that the Veteran had "personality disorder, antisocial type, with multiple somatic complaints and hypochondriacal symptoms."  The Veteran underwent a battery of testing (EEG, EMI, skull x-rays, lumbar puncture) with normal results and was also seen by ophthalmology and dental services with normal examinations.   He was also evaluated by psychiatry services and was taught relaxation techniques to help relieve any headaches.

The Board appreciates that diagnoses in August 1980 also noted psychological overlay.  Critically, however, the type of headaches diagnosed in 1980 does not reasonably support a basis for service connection in this case.  That is, the Board's analysis is confined to the disability manifested during the pendency of the current claim, since approximately 1991.  Over the relevant time period, the weight of evidence has resulted in diagnosed idiopathic or cervicogenic headaches. 

In November 1981, the Veteran was seen for VA orthopedic and neurological examinations.  At that time, he reported involvement in a 1977 fight in Germany while drunk and being hit on the left side of the head.  The VA examiner diagnosed the Veteran with tension headaches.  

Though fairly substantial, the Veteran's medical record during the decade-long period of incarceration is silent for complaint of or treatment for chronic headaches.

At his Board hearing in July 2001, the Veteran testified that, to the best of his recollection, his headaches began around 1976-77 and that he had "got into a fight in Texas."  At that time, he reported that they took x-rays of his eyes and nose.  He reported being treated at Ft. Hood, Military Hospital.  The Veteran stated that he has suffered from headaches ever since.  The Veteran reported frequently receiving medicine for headaches while in service.

In April 2008, the Veteran was seen, by a VA examiner to evaluate his headaches.  The Veteran reported suffering from severe headaches since 1975, where he stated: "I think the headaches are all from the neck injury."  He indicated that the headaches had gotten worse in the last year.  The diagnosis was "chronic daily headaches, by patient report."

In December 2009, a VA neurology resident provided an opinion:

Unfortunately there is very poor documentation (none) of the incidents that occurred during service because veteran was in the field and unable to seek medical attention.  Therefore, I would have to resort to mere speculation to answer this question.  According to the patient, the headaches began in 1975.  

The examiner diagnosed chronic daily headaches.  The VA examiner reiterated the opinion of the previous neurologist concerning etiology:

Again, due to lack of documentation, I would have to resort to mere speculation to answer this question. [The Veteran] states that when his neck pain and stress levels elevate, so do his headaches.  [The VA examiner's] note of 4/08 essentially answered these questions to the best of any examiner's ability.  Any further verification will have to be provided by military records or personnel.

In March 2010, the VA neurologist wrote an addendum to his existing opinion.  When asked what is the etiology of the currently diagnosed headaches, the examiner responded: "My answer to this question is that they are idiopathic.  As stated previously, documentation of neck injury during service is poor.  When asked if his headaches due to his neck injury, the VA examiner explained: 

Again, it would be speculative to say that his headaches are caused by his neck injury.  It is at least as likely as not that his idiopathic headache condition is aggravated by a neck injury that may have occurred during military service, though there is no documentation of such injury.

In a December 2011 medical opinion, the Veteran was noted to have reported recurrent headaches ever since an in-service injury to the head and neck.  The Veteran reported first experiencing headaches after a jeep accident in 1975, falling from about 10 feet.  He did not seek medical attention, reportedly to avoid a medical profile.  The Veteran also relayed that he was in an APC accident about 1976 and injured his head and neck, worsening his headaches.  He indicated that he went to an aid station, was not allowed to seek further medical care, and was sent back into the field.

In December 2011, after review of the record and examination, the Veteran was diagnosed with moderate to severe degenerative disc disease (DDD) at C6-C7, with moderate disease at C4-C6, and with atherosclerosis.  The examiner noted that the Veteran frequently mentioned neck pain in the treatment records but did not mention headaches, indicating that the Veteran might be experiencing neck pain more than headache pain.  The examiner noted that the Veteran reported "eighteen (18) other causes of the headaches, which is to say that just about anything that causes him discomfort of some kind can cause him a headache."  The December 2011 VA examiner also opined that the claimed condition of headaches was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also observed that the DIAGNOSITC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994) (DSM-IV), did not state a relationship between headaches and PTSD.  Moreover, the examiner noted that the Veteran's psychiatric progress notes did not mention headaches as a problem.  The Veteran was diagnosed with idiosyncratic headaches, since 2009.

The Board appreciates that the Veteran is competent to report those symptoms within his observational and descriptive capacity, including headaches generally.  See Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran has not demonstrated the requisite skill or training to link headaches with any particular cause.  See Davidson, 581 F.3d at 1316.  The instant record itself demonstrates the clinical complexity of such a determination in this case, due to the extensive, multi-factorial diagnostic differential.  The VA examiner in October 2014 aptly summarized the difficulty: 

[The Veteran's] headache symptoms have been attributed to a variety of etiologies over the years, including from reporting a fall at which time he hit his neck (per today's C&P exam and other exams), to it beginning after a fight/head blow, to it being associated with multiple other symptoms, including viral symptoms and to multiple complaints that he associated with a prior auto accident (without available documentation).  

Opinion is also complicated by multiple other issues including that there is not good documentation re[garding] trauma during active duty, he has had multiple diffuse health/psychological problems over the years, and he has an admitted history of alcohol dependence during at least some of the time in question (which might contribute to headaches or difficulty with recall of headaches).

Moreover, to the extent that the Veteran contends that he has suffered from the same headaches continuously due to an event or events during military service, the contemporaneous medical evidence conflicts with such a conclusion.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The passage of such a period of time and its effects on memory, significantly reduce the probative value of any such contention.  The Veteran's own history of the condition is telling in this regard.  Over the years, he has attributed the headaches to numerous, varied events in service.  Either this inconsistency significantly reduces the probative value of each statement, vis-à-vis the others, or the statements are consistent and demonstrative of an unrelated series of headaches that does not constitute a singular continuous disability.  In support of the latter proposition, the Veteran affirmatively denied headaches at separation from service, indicating the insularity of episodes.  

Regarding attribution to combat in the absence of in-service documentation, the Board does not dispute that the Veteran may well have experienced headaches in Vietnam; in fact, the Board assumes as much.  However, this does not automatically establish a link between those headaches and the Veteran's present condition.  See Dalton, 21 Vet. App. at 37.  Importantly, the Veteran served in combat within the first two years of a ten year period of active duty.  In the subsequent eight years, there are only two reports of headaches-one apparently acute and the other, more than a year later by history, subject to an unrelated medical work-up-culminating in the Veteran's denial of headaches at separation from service.  

In response to the August 2014 Board remand, a VA examination was provided in October 2014.  The VA examiner expressly and specifically noted the complaints of headache and the incident involving an eye injury in the Veteran's service treatment records, as highlighted in the March 2014 Memorandum Decision.  Nevertheless, she concluded that the claimed condition was less likely than not (less than fifty percent probability) incurred in or caused by the claimed in-service injuries, events, or illnesses.  The Board finds this medical opinion, based on a thorough recitation of the pertinent facts, to be highly probative of the matter.

The VA examiner explained that the first documentation of a headache in the service treatment records was coincident with an acute viral illness.  The treatment related to the ocular contusion did not reveal any associated complaint of headaches.  The VA examiner also noted very little mention of headache concerns in later VA treatment notes, which has provided limited subsequent clinical objective data.  In any case, she remarked that the Veteran's headaches have varied significantly over the years and that they are now strongly associated with-and probably secondary to-neck pain, which is due to significant degenerative disc disease (as evidenced by x-ray) that has not been found to be service connected.  She concluded that the Veteran's headaches are of the cervicogenic-type.  The Board concludes that the most recent VA medical opinion, in addition to the numerous other medical opinions in this case that have declined to draw a link between the Veteran's current headaches and his military service, weigh strongly against the nexus element, in this case.  As this evidence is uncontroverted by competent and credible evidence regarding etiology to the contrary, the Board finds that the preponderance of evidence is against service connection.  The claim is, therefore, denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
   

ORDER

Service connection for headaches, to include as due to exposure to Agent Orange, is denied. 


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


